894 N.E.2d 503 (2008)
In the Matter of Paul C. GOSNELL, Respondent.
No. 49S00-0608-DI-307.
Supreme Court of Indiana.
January 11, 2008.

ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
On April 24, 2007, this Court suspended Respondent from the practice of law for a period of 90 days, all of which was stayed provided that Respondent complied with certain terms and conditions of probation for a period of six months. On December 10, 2007, the Indiana Supreme Court Disciplinary Commission filed "No Objection to Termination of Probation," reporting Respondent has fully complied with the terms of his probation.
Being duly advised, the Court now ORDERS that Respondent is released from the terms of disciplinary probation and is fully reinstated to the practice of law in this State, effective immediately.
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent's attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.